Citation Nr: 0708055	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial, compensable rating for status 
post inguinal hernia.

2.  Entitlement to service connection for status post right 
orchiectomy.

3.  Entitlement to service connection for a left testis 
condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision in which 
the RO denied service connection for status post right 
orchiectomy and for a left testis condition, as well as 
granted service connection and assigned an initial 0 percent 
(noncompensable) rating for status post inguinal hernia, 
effective April 27, 2001.  The veteran filed a timely notice 
of disagreement (NOD) with the denials for service connection 
for status post right orchiectomy and left testis condition 
as well as the assigned noncompensable rating for status post 
inguinal hernia in August 2003.  The RO issued a statement of 
the case (SOC) in March 2004.  In May 2004, the veteran's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals).  

As the appeal involves a request for a higher initial rating 
following the grant of service connection for status post 
inguinal hernia, the Board has characterized this issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service- 
connected disabilities).

In March 2004, the Board remanded the matters on appeal to 
the RO, via the Appeals Management Center (AMC), for 
additional development.  After accomplishing further action, 
the RO/AMC continued its denial of the claims (as reflected 
in an April 2005 supplemental SOC (SSOC)), and returned the 
matters to the Board for further appellate consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the April 27, 2001 effective date of the grant of 
service connection for status post inguinal hernia, the 
medical evidence does not reflect a postoperative recurrent 
hernia; the only postoperative residual is a nonsymptomatic 
groin scar that has no features that would support assignment 
of a separate compensable rating.

3.  On March 1961 service enlistment examination, an 
undescended right testicle was noted; during service, the 
veteran underwent a right orchiectomy.  

4..  Competent medical evidence does not establish that the 
veteran has any current residuals of the in-service right 
orchiectomy.

5.  There is no competent evidence that the veteran has, or 
ever has had, any disability of the left testis.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for 
service-connected status post inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7338 (2006).

2.  The criteria for service connection for status post right 
orchiectomy are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

3.  The criteria for service connection for a left testis 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Pre-rating letters issued by the RO in August 2001 and March 
2002 as well as a post-rating letter dated issued by the AMC 
in August 2006 notified the veteran and his representative of 
what was needed to establish entitlement to a service 
connection (evidence showing an injury or disease in service; 
a current disability; and a relationship between the current 
disability and an injury, disease, or event in military 
service).  The August 2006 letter also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that his disability had increased in 
severity).  After the letters, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims for service connection 
as well as for a higher rating, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2002 and August 2006 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In the aforementioned 
letters, the RO/AMC notified the veteran that VA would make 
reasonable efforts to help him get evidence necessary to 
support his increased rating claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  An 
additional August 2005 letter included a request that the 
claimant provide any evidence in his possession that pertains 
to the claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
the all four of Pelegrini's content of notice requirements 
clearly have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the documents 
substantially meeting the VCAA's notice requirements-
addressed above-were furnished to the veteran both before 
and after the June 2003 rating action on appeal.  However, 
the Board finds that any delay in issuing section 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that the veteran's claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO/AMC development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the March 2002, August 2005, 
and August 2006 letters and additional opportunities to 
provide information and/or evidence pertinent to the claims 
under consideration, the RO/AMC readjudicated the claims for 
service connection and a higher initial rating for the 
veteran's inguinal hernia disability (as reflected in the 
November 2006 SSOC).  The Board points out that the November 
2006 SSOC included information as to how disability ratings 
and effective dates are assigned, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Hence, the appellant is not shown to be prejudiced by the 
timing or form of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Additionally, the Board finds that all necessary development 
on the claims on appeal has been accomplished.  The RO, on 
its own initiative, has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
service medical records and private treatment records.  The 
Board notes that the veteran provided information and 
authorization to request records from one of his private 
treatment providers.  However, the provider did not response 
to either of the RO/AMC's requests and the veteran was 
notified of this fact in an April 2003 letter.  The Board 
also notes that the veteran was afforded three comprehensive 
VA examinations in August 2001 and October 2006; the reports 
of these examinations are of record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claims on appeal, or for 
remand for any other RO action.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims 
for service connection and for a higher rating on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

Service medical records show that the veteran was found to 
have an undescended right testis in his inguinal canal since 
birth but was deemed qualified for enlistment into active 
service in March 1961.  A September 1961 service hospital 
summary indicated that the veteran was admitted with an 
undescended right testicle and associated right inguinal 
hernia in August 1961.  

Thereafter, the veteran underwent an orchiectomy and excision 
of a hydrocele of the cord in August 1961.  It was noted that 
the veteran's postoperative course was uneventful.  Diagnoses 
of undescended right testicle and right inguinal hydrocele 
were listed in the narrative summary.  Each of the diagnosed 
conditions was noted to have been treated and cured and also 
to have existed prior to service.  An October 1961 service 
treatment note showed complaints of inguinal pain, post 
hernial repair and orchiectomy.  However, the veteran's 
February 1964 service separation examination report indicated 
that that the veteran had no ongoing illnesses and a 
herniaectomy scar.  Finally, service medical records do not 
show any treatment or diagnosis of a left testis condition.  

A March 2001 private ultrasound report listed an impression 
of status post right orchiectomy and no gross abnormalities 
of the left testicle are noted expect for small amount of 
fluid surrounding the testicle.  In a March 2001 private 
evaluation report, it was noted that no testicular masses 
were appreciated.  

In an August 2001 VA genitourinary examination report, the 
examiner listed an assessment of status post inguinal hernia 
repair and right orchiectomy in 1961.  The examiner also 
noted the presence of a smooth left testis and but did not 
list any diagnosis of a left testis condition.

In an October 2006 VA intestines examination report, the 
veteran complained of groin pain episodes with a frequency of 
two to three times a year.  The examiner indicated that no 
inguinal or femoral hernias were seen nor palpated 
bilaterally and listed a diagnosis of right inguinal hernia 
repair in 1961.  

In an October 2006 VA digestive conditions examination 
report, the examiner noted that he had reviewed the veteran's 
claims file as well as examined the veteran.  During the 
evaluation, the veteran again complained of groin pain 
episodes with a frequency of two to three times a year that 
prevents him from driving.  The examiner noted that no 
hernias were found.   

III.  Analysis

A.  Higher Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).    However, 
in Fenderson, the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial rating, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  

In this case, the veteran has been assigned an initial 
noncompensable rating for status post inguinal hernia 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).  
Under Diagnostic Code 7338, a 0 percent disability rating is 
warranted for an inguinal hernia that is small, reducible, 
without true hernia protrusion, or that is not operated but 
remediable.  A 10 percent disability rating is assigned for 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent rating is 
warranted for a small, postoperative recurrent, or unoperated 
irremediable hernia that is not well supported by truss, or 
not readily reducible.  A 60 percent rating is assigned for a 
large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 10 percent 
disability rating is added for bilateral involvement, 
provided that the second hernia is compensable.  The more 
severely disabling hernia is to be evaluated, and 10 percent 
added for the second hernia, if the latter is of compensable 
degree.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).

Competent medical evidence of record discussed above clearly 
shows that the veteran does not have a postoperative 
recurrent hernia.  Hence, the veteran's condition continues 
to warrant a noncompensable rating, and there is no basis for 
assignment of any compensable rating under Diagnostic Code 
7338.  

In fact, the only clearly identifiable current residual of 
the veteran's in-service surgery appears to be his right 
groin scar.  As such, the Board has considered whether this 
scar may warrant the assignment of a separate compensable 
rating pursuant to any of the diagnostic codes set forth at 
38 C.F.R. § 4.118.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case, however, there is no basis for 
assignment of any such rating.  In the October 2006 VA 
digestive conditions examination report, the examiner noted 
that the veteran had a linear groin scar that was five inches 
in length as well as nonadherent, painless, and well healed.  
These findings would not support the assignment of a separate 
compensable rating (see Diagnostic Codes 7801-7805) and no 
other medical evidence addresses the scar.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected status post inguinal hernia 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to 
in the March 2004 SOC).  In this regard, the Board notes that 
the veteran's disability has not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
initial, noncompensable rating assigned for status post 
inguinal hernia represents the maximum rating assignable 
since the effective date of the grant of service connection 
for the veteran's disability.  As such, there is no basis for 
staged rating, pursuant to Fenderson, and the claim for an 
initial compensable rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

B.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

As regards the claim for service connection for status post 
right orchiectomy, as indicated above, the service medical 
records indicate that the veteran had an undescended right 
testicle at service entrance, and that, during service, he 
underwent a right orchiectomy.  Afterwards, the veteran 
experienced an uneventful postoperative course and was 
discharged to return duty within weeks.  Additional service 
medical records contain only one reference to any complaints 
of inguinal pain in October 1961 following discharge back to 
active duty.  Also, the veteran was noted as having a normal 
G-U system upon his February 1964 separation examination.  
This evidence illustrates that the veteran's right 
orchiectomy was performed to ameliorate a condition which 
existed prior to his service and that he completely recovered 
from the procedure without residual effects.  Further, the 
Board notes that there is no medical evidence of record that 
shows the veteran has any current residuals of the in-service 
right orchiectomy upon which to predicate a grant of service 
connection, and neither the veteran nor his representative 
has presented, identified, or alluded to the existence of any 
such evidence.

The veteran also contends that he currently suffers from a 
left testis condition that had its onset in service.  
However, as discussed above, the veteran's service medical 
records do not reflect any complaint, finding, or diagnosis 
of a left testis condition during active service.  There also 
is no competent evidence of a disability affecting the left 
testis since the veteran's discharge from service.   While a 
March 2001 private ultrasound report noted that the veteran 
had a small amount of fluid surrounding his left testicle, 
there was no diagnosis of an actual left testis disability at 
that time, nor did any August 2001 or October 2006 VA 
examiner diagnosed any left testis condition.  As such, the 
current medical record does not demonstrate that the veteran 
has, or ever has had, a left testis disability, and neither 
the veteran nor his representative has presented, identified, 
or alluded to the existence of any such evidence.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Where, as here, competent evidence does 
not establish the existence of the disability for which 
service connection is sought--the first essential criterion 
for a grant of service connection-there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claims for 
service connection on appeal. The Board does not doubt the 
sincerity of the veteran's beliefs that he has current 
problems of the testicles his claimed symptoms of right and 
left testis conditions are medically related to his military 
service.  However, the veteran cannot establish these service 
connection claims on the basis of his assertions, alone.  The 
claims on appeal turn on medical matters, and, as a layperson 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  For these reasons, 
the veteran's own assertions as diagnosis or etiology of his 
claimed conditions have no probative value.

Under these circumstances, the Board concludes that each 
claim for service connection must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, absent any 
competent evidence to support either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2006); see also Gilbert, 1 Vet. App. at. 53-
56.


ORDER

An initial, compensable rating for service-connected status 
post inguinal hernia is denied.

Service connection for status post right orchiectomy is 
denied.

Service connection for a left testis condition is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


